DETAILED ACTION
An amendment, amending claim 4 and adding claims 17 and 18, was entered on 5/27/22.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4-6, 10-15 and 17-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Takeuchi (US 2015/0259811) teaches a process of preparing an electrode for electrolysis (Abst.) comprising the steps of: preparing a coating solution containing a platinum group metal precursors, such as ruthenium chloride or palladium chloride (¶ 0057-0066), a rare earth metal precursor, such as cerium chloride (¶¶ 0057-066), and an organic solvent (¶ 0057); applying the solution to form a catalyst layer (¶ 0055); drying the catalyst layer at 30-80°C (¶ 0070); and heating the dried layer at 350-600˚C (¶ 0072).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP § 2144.05(I). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a drying temperature of 70-80˚C.  Takeuchi, however, fails to teach that an amine-based solvent is included in the composition or that the catalyst layer comprises a needle-like structure of the rare earth element.
Jang et al. (US 2007/0269991) teaches a process of reducing palladium chloride to form palladium (¶¶ 0011, 0051) and explains that a suitable solvent for palladium chloride is oleylamine (¶ 0047; claim 17) (claimed C6-C30 unsaturated aliphatic amine).  Jang, however, also fails to teach that the catalyst layer comprises a needle-like structure of the rare earth element.
None of the prior art on record, taken individually or in combination, fairly teaches or suggests all the limitations of claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712